Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble recites “A repeelable support film”. It is unclear to the Examiner what a “repeelable” support film is, and the specification does not clarify this claim language. Applicant 
Claim 1, lines 2-3 recite “coming in contact with a back face of a substrate of a microneedle array through the adhesive face.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “coming in contact with a back face of a substrate of a microneedle array through the adhesive face” with “configured to come into 
Claims 3 and 5 are similarly rejected by virtue of decency upon claim 1. 
 Regarding claim 2, the preamble recites “A repeelable support film”. It is unclear to the Examiner what a “repeelable” support film is, and the specification does not clarify this claim language. Applicant likely means “peelable” (based on paragraph 8 of the specification). However, for the purpose of examination, the Examiner will treat the preamble of claim 2 as if it recites “A support film”. 
Claim 2, lines 2-3 recite “coming in contact with a back face of the cosmetic sheet containing a water-soluble polymer through the adhesive face.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “coming in contact with a back face of the cosmetic sheet containing a water-soluble polymer through the adhesive face” with “configured to come into 
Claims 4 and 12 are similarly rejected by virtue of decency upon claim 2.
Claim 7, line 3 recites “and adheres to a back face of the water-soluble cosmetic”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. 
Claims 9 and 11 are similarly rejected by virtue of their dependency upon claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0213908 to McAllister et al.
Regarding claim 1, McAllister et al. discloses a [removable from the skin after use; paragraph 38] support film (adhesive layer 118/218 and/or backing layer 110/210) for a microneedle patch (formed by substrate 116/216 and microneedles 114/214), having a pattern-coated adhesive face on one side (paragraph 38), and configured to come into 
Regarding claim 2, McAllister et al. discloses a [removable from the skin after use; paragraph 38] support film (adhesive layer 118/218 and/or backing layer 110/210) for a water-soluble cosmetic sheet (microneedle array formed by substrate 116/216 and microneedles 114/214 can be water soluble; see paragraph 29), having a pattern-coated adhesive face on one side (paragraph 38), and configured to come into 
Regarding claim 6, McAllister et al. discloses a microneedle patch (Figs. 1A-1C and 2A-2B) composed of a microneedle array (microneedle array formed by substrate 116/216 and microneedles 114/214) containing a water- soluble polymer (microneedle array formed by substrate 116/216 and microneedles 114/214 can be water soluble; see paragraph 29) or a water-swellable resin as a base (paragraph 29), and a support film (adhesive layer 118/218 and/or backing layer 110/210), wherein the support film (adhesive layer 118/218 and/or backing layer 110/210) has a pattern-coated adhesive face on one side (paragraph 38) and adheres to a back face of a substrate (substrate 116/216) of the microneedle array (microneedle array formed by substrate 116/216 and microneedles 114/214) through the adhesive face (paragraph 38).
Regarding claim 7, McAllister et al. discloses a water-soluble sheet-shaped cosmetic composed of a water-soluble cosmetic sheet containing a water-soluble polymer (microneedle array formed by substrate 116/216 and microneedles 114/214 can be water soluble; see paragraph 29; and the microneedle array formed by substrate 116/216 and microneedles 114/214 is formed as a sheet) and a support film (adhesive layer 118/218 and/or backing layer 110/210), wherein the support film (adhesive layer 118/218 and/or backing layer 110/210) has a pattern-coated adhesive face on one side (paragraph 38) and adheres to a back face of the water-soluble cosmetic sheet through the adhesive face (paragraph 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. 
Regarding claims 3-4 and 8-9, McAllister et al. discloses the claimed invention as discussed above with regards to claims 1-2, 6 and 7, but McAllister et al. does not expressly state that an area of the 
However, McAllister et al. does expressly state that the adhesive layer may be disposed primarily in the body portion of the patch between the microneedle array/cosmetic sheet (base substrate 116) and the support film (adhesive layer 118/218 and/or backing layer 110/210) (paragraph 35), and McAllister et al. also further discloses that the amount, thickness, and/or pattern of adhesive that is applied can be modified in order to modify the coefficient of adhesion (paragraph 38).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the pattern-coated adhesive face of the support film of the device of McAllister et al., to account for 0.1% to 30% of an area of the microneedle array/cosmetic sheet, as claimed, since McAllister et al. expressly discloses modifying the amount, thickness, and/or pattern of adhesive that is applied for the purposes of modifying the coefficient of adhesion between the support film and the microneedle array/cosmetic sheet (paragraph 38).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the adhesive pattern/amount of adhesive so that that an area of the pattern-coated adhesive face of the support film accounts for 0.1% to 30% of an area of the microneedle array/cosmetic sheet, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al., in view of the teaches of U.S. Publication No. 2002/0164446 to Zhou et al. 
Regarding claims 5 and 10-12,
Zhou et al. teaches that pressure sensitive adhesives used for adhering to skin tissue commonly have a probe tack value in the range of 0.1 N to 3 N as claimed (Tables 15 and 16 list tack probe values for various adhesive formulations, ranging from 87 grams force to 442 grams force, which converts to a range of 0.087 kg force to 0.442 kg force, which in turn converts to a range of 0.85 N to 4.33 N, which includes a majority of the claimed probe tack value range). Skin adhesives fall into this range since adhesives with this range of probe tack values painlessly pull away from skin and hair when removed from the skin (paragraph 108, for example). 
From the teachings of Zhou et al., the Examiner understands tack probe values as being dependent upon tack probe test variables, such as thickness of the adhesive, and based on the disclosure of McAllister et al., the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of McAllister et al. such that the adhesive pattern is laid out in such a way (since McAllister et al. teaches adjusting the adhesive to achieve a desired coefficient of adhesion; paragraph 38), in order to achieve a probe tack value within the claimed range, as suggested by Zhou et al. (Tables 15-16 and paragraph 108), so that the resultant microneedle patch/cosmetic sheet painlessly pull away from skin and hair when removed from the skin (paragraph 108 of Zhou et al.).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the adhesive pattern so that the probe tack value is between 0.1 N and 3.0 N, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783